Exhibit 10.1

DEL FRISCO’S RESTAURANT GROUP

EXECUTIVE SEVERANCE PLAN

INTRODUCTION

The purpose of the Plan is to enable the Company to offer certain protections to
Participants if their employment or service with the Employer is terminated
under the circumstances described herein.

The Plan shall apply to Participants employed by or providing services to an
Employer on or after the Effective Date and shall not apply to Participants who
terminated their employment or service with an Employer prior to the Effective
Date.

Unless otherwise expressly provided in the Plan or unless otherwise agreed to in
writing between the Company or an Affiliate and a Participant on or after the
date hereof, Participants covered by the Plan shall not be eligible to
participate in any other severance or termination plan, policy or practice of
the Employer that would otherwise apply under the circumstances described
herein. The Company intends that this Plan, with respect applicable
Participants, qualify as and come within the various exceptions and exemptions
under ERISA for an unfunded plan maintained primarily for a select group of
management or highly compensated employees, and any ambiguities in this Plan
shall be construed to effect that intent. This document shall constitute both
the plan document and summary plan description and shall be distributed to
Participants in this form. Capitalized terms and phrases used herein shall have
the meanings ascribed thereto in Article I.

ARTICLE I

DEFINITIONS

For purposes of the Plan, capitalized terms and phrases used herein shall have
the meanings ascribed in this Article.

1.1 “Accrued Obligations” shall mean the Participant’s (a) Base Salary otherwise
payable through the date of termination, (b) unreimbursed business expenses
reimbursable under Employer policies then in effect, and (c) earned and accrued
vacation pay, if applicable, to the extent not theretofore paid. The Employer
shall pay the Participant the Accrued Obligations on the dates such amounts
would have been payable under the Employer’s policies if the Participant’s
employment had not terminated, but in no event more than sixty (60) days after
Participant’s date of termination, or sooner if required by applicable law. The
Participant’s benefits and rights under any of the Employer’s benefit plans
shall be determined in accordance with the applicable provisions of such plans,
as may be in effect at the Participant’s date of termination.

1.2 “Affiliate” shall mean (a) any subsidiary corporation of the Company within
the meaning of Section 424(f) of the Code, (b) any corporation, trade or
business (including, without limitation, a partnership or limited liability
company) which is directly or indirectly controlled 50% or more (whether by
ownership of stock, assets or an equivalent ownership interest or voting
interest) by the Company, or (c) any other entity which is designated as an
Affiliate by the Board or the Committee.



--------------------------------------------------------------------------------

1.3 “Base Salary” shall mean a Participant’s annual base compensation rate for
services paid by the Employer to the Participant at the time immediately prior
to the Participant’s termination of employment, as reflected in the Employer’s
payroll records, without regard to any reduction giving rise to Good Reason.
Base Salary shall not include commissions, bonuses, overtime pay, incentive
compensation, benefits paid under any qualified plan, any group medical, dental
or other welfare benefit plan, non-cash compensation or any other additional
compensation, but shall include amounts reduced pursuant to a Participant’s
salary reduction agreement under Section 125, 132(f)(4) or 401(k) of the Code,
if any, or a nonqualified elective deferred compensation arrangement, if any, to
the extent that in each such case the reduction is to base salary.

1.4 “Beneficiary” shall mean a person or entity that a Participant designates in
writing to the Company to receive payments or benefits hereunder in the event of
the Participant’s death. If no such person or entity is named or there is no
surviving designated Beneficiary, such Participant’s Beneficiary shall be the
Participant’s estate.

1.5 “Board” shall mean the Board of Directors of the Company.

1.6 “Bonus” shall mean the Participant’s annual target cash performance bonus
opportunity relating to the fiscal year in which a Change in Control shall
occur, as determined under an agreement between the Participant and the
Employer, or under any written bonus plan, program or arrangement approved by
the Board or the Committee, without regard to any reduction giving rise to Good
Reason. Bonus shall not include any other bonus to be paid upon completion of
any specified project or upon the occurrence of a specified event, including,
without limitation, a Change in Control.

1.7 “Cause” shall mean, unless otherwise set forth in an employment agreement or
other written agreement between the Company or an Affiliate and the Participant,
any of the Participant’s (i) indictment for, conviction of, plea of guilty or no
contest to, or deferred adjudication or probation for (A) a felony, (B) any
crime involving theft, fraud, dishonesty or embezzlement, or (C) any other crime
which involves immoral conduct or actions likely to cause material harm the
reputation of the Company, whether or not committed in the course of performing
services for the Company; (ii) breach of any fiduciary duty to the Company or
any of its Affiliates, including breach of the leadership team’s operating
procedures and policies established or adopted by the Company or any of its
Affiliates; (iii) material act(s) or omission(s) in connection with his or her
employment which are dishonest or fraudulent; (iv) commission of any material
actions in violation of the written rules, policies, ethical standards or codes
of conduct of the Company or any of its Affiliates; (v) conduct giving rise to a
claim by another employee of unlawful harassment or discrimination, which claim,
after a complete and diligent investigation, would lead a reasonable person to
conclude that the Participant has violated state or federal discrimination laws,
in a manner which would reasonably and customarily require the discharge of an
employee; (vi) conduct, or failure to act, giving rise to Legitimate Claims by
any persons that the Company or any of its Affiliates is in violation of any
federal, state or local civil or criminal statute or act (the term “Legitimate
Claims” shall mean conduct by the Participant, or the Participant’s failure to
act, undertaken in dereliction of his or her duties, gross negligence or without
a good-faith belief in the lawfulness of such action, resulting in any claims,
allegations or assertions which, in the reasonable opinion of the Company (after
a diligent investigation of the facts), have substantial merit and which would
reasonably and customarily require the discharge of an employee); (vii)
disregard of the lawful and reasonable directives of the Board, the Chief
Executive Officer or any supervisor to whom the Participant reports which is
communicated to the Participant; (viii) breach of any restrictive covenant in
favor of the Company or any of its Affiliates; or (ix) inability to be in the
employ of the Company or any of its Affiliates (A) due to a temporary or
permanent injunction or other

 

2



--------------------------------------------------------------------------------

prohibition against employment ordered by the court, or (B) because the Company
determined in its reasonable discretion that it is in the best interests of the
Company and/or any of its Affiliates, employees, officers or directors that the
Participant’s employment with the Company and/or one of its Affiliates be
terminated due to restrictions or covenants to which the Participant agreed with
a prior entity which is likely to impact the Participant’s ability to timely
perform his or her duties herein on behalf of the Company and/or any of its
Affiliates. Termination of a Participant’s employment shall not be deemed to be
for Cause unless and until the Company delivers to the Participant a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
(3/4) of the Board (after (I) reasonable written notice is provided to the
Participant, (II) the Participant has at least fifteen (15) days from his or her
receipt of such written notice in which to cure the alleged conduct (to the
extent capable of cure), and (III) the Participant is given an opportunity,
together with counsel, to be heard before the Board), finding that the
Participant has engaged in the conduct described in any of (i)-(ix) above.

1.8 “Change in Control” shall have the meaning ascribed to such term in the
Company’s 2019 Long-Term Equity Incentive Plan, as may be amended from time to
time, and any successor to that plan.

1.9 “Change in Control Related Termination” shall mean a termination event
described in Section 2.1(a)(i) of the Plan.

1.10 “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

1.11 “Code” shall mean the Internal Revenue Code of 1986, as amended, together
with the treasury regulations and other official guidance promulgated
thereunder.

1.12 “Code Section 409A” shall mean Section 409A of the Code.

1.13 “Committee” shall mean the Compensation Committee of the Board or such
other committee appointed by the Board from time to time to administer the Plan.

1.14 “Company” shall mean Del Frisco’s Restaurant Group, Inc., a Delaware
corporation, and any successor as provided in Article VI hereof.

1.15 “Delay Period” shall mean the period commencing on the date the Participant
incurs a Separation from Service from the Employer until the earlier of (a) the
six (6)-month anniversary of the date of such Separation from Service and
(b) the date of the Participant’s death.

1.16 “Disability” shall mean a Participant’s disability that qualifies under the
Employer’s long-term disability plan without regard to any waiting periods set
forth in such plan.

1.17 “Effective Date” shall mean June 7, 2019.

1.18 “Eligible Employee” shall mean any executive-level employee of the Employer
subject to Section 16 of the Exchange Act, or otherwise designated in writing by
the Committee to participate in the Plan.

 

3



--------------------------------------------------------------------------------

1.19 “Employer” shall mean the Company and any Affiliates.

1.20 “Equity Vesting” shall mean the benefit set forth in Section 2.2(b) of the
Plan.

1.21 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

1.22 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

1.23 “Good Reason” shall mean, unless otherwise set forth in an employment
agreement or other written agreement between the Employer and the Participant,
the occurrence of any of the following events, without the Participant’s express
written consent, (a) assignment to the Participant of any duties inconsistent in
any material respect with the Participant’s then current position, authority,
duties or responsibilities, or any other action by the Company which, in the
reasonable judgment of the Participant, results in a significant diminution in
such position, authority, duties or responsibilities (for the avoidance of
doubt, a Participant shall have Good Reason to terminate his or her employment
unless, following the Change in Control, the Participant holds the same
position(s) he or she held with the Employer immediately before the Change in
Control, at the most senior resulting entity following such Change in Control);
(b) a reduction by the Employer in the Participant’s Base Salary or Bonus as in
effect on the date hereof or as the same may be increased from time to time;
(c) a relocation of the Participant’s principal place of employment to a
location that is both more than thirty-five (35) miles from his or her existing
principal place of employment, and farther from Participant’s current residence
than his or her existing principal place of employment; (d) a breach by the
Employer of any material provision of this Plan not embraced in the foregoing
clauses; or (e) the failure of the Company to obtain the binding agreement of
any successor to the Company expressly to assume and agree to fully perform the
Company’s obligations under this Plan, as contemplated in Article VI hereof.
Provided, however, that the Participant shall not terminate his or employment
for Good Reason as a result of the alleged events described herein unless the
Participant provides the Employer written notice of such alleged event or
conduct (which written notice specifies in reasonable detail the circumstances
claimed to give rise to the Participant’s right to terminate his or her
employment for Good Reason) no later than ninety (90) days after the date on
which the Participant first gains knowledge of the occurrence of the event or
conduct, and the Employer thereafter fails to cure such event or conduct within
thirty (30) days after its receipt of such notice. If the Employer fails to cure
such event or conduct within the requisite thirty (30)-day period, the
Participant may resign for Good Reason within ninety (90) days following the end
of such cure period; otherwise, the Participant will forfeit his or her ability
to resign for Good Reason on the basis of such event or conduct. For purposes of
this Plan, the termination of a Participant’s employment by the Participant for
“Good Reason” is intended to constitute an “involuntary separation” within the
meaning of Treasury Regulation § 1.409A-1(n)(2).

1.24 “Participant” shall mean any Eligible Employee who is eligible to receive
Severance Benefits under the Plan and who has been designated in writing by the
Committee as a “Participant”.

1.25 “Plan” shall mean the Del Frisco’s Restaurant Group Executive Severance
Plan (as amended from time to time)

 

4



--------------------------------------------------------------------------------

1.26 “Separation from Service” shall mean a Participant’s termination or
significant reduction of services with the Employer, provided that such
termination or reduction constitutes a separation from service within the
meaning of Code Section 409A and the guidance issued thereunder. All references
in the Plan to a “termination,” “termination of employment” or like terms shall
mean Separation from Service.

1.27 “Severance Benefits” shall mean, as applicable, the Severance Payment and
the Equity Vesting.

1.28 “Severance Payment” shall mean the payment set forth in Section 2.2(a) of
the Plan.

1.29 “Specified Employee” shall mean a Participant who, as of the date of his or
her Separation from Service, is deemed to be a “specified employee” within the
meaning of that term under Section 409A(a)(2)(B) of the Code and using the
identification methodology selected by the Employer from time to time in
accordance therewith, or if none, the default methodology set forth therein.

ARTICLE II

SEVERANCE BENEFITS

2.1 Eligibility for Severance Benefits.

(a) Qualifying Event for an Eligible Employee. If, during the period commencing
on the date of a Change in Control and ending eighteen (18) months thereafter,
the employment of a Participant is terminated by the Employer without Cause or
by the Participant for Good Reason (either such termination, a “Change in
Control Related Termination”), then the Employer shall pay or provide the
Participant with the Severance Payment and the Equity Vesting pursuant to the
terms set forth herein.

(b) Non-Qualifying Events for an Eligible Employee. A Participant shall not be
entitled to Severance Benefits under the Plan if the Participant’s employment is
terminated (i) by the Employer for Cause, (ii) by a Participant for any reason,
except with respect to a resignation for Good Reason during the period set forth
in this Section 2.1, or (iii) on account of the Participant’s death or
Disability.

2.2 Severance Benefits. In the event that a Participant becomes entitled to
benefits pursuant to Section 2.1(a) hereof, the Employer shall pay or provide to
the Participant, in addition to any Accrued Obligations, the applicable
Severance Benefits, as follows:

(a) Severance Payment for an Eligible Employee. Subject to the provisions of
Sections 2.3 through 2.8, in the event of a Change in Control Related
Termination, the Employer shall pay the Participant a lump sum amount in cash
equal to the sum of (i) the Participant’s Base Salary (i.e., twelve (12) months
of Base Salary) plus (ii) the Participant’s Bonus (the “Severance Payment”).
Notwithstanding the foregoing or anything in the Plan to the contrary, to the
extent required by Code Section 409A, the payment of the Severance Payment under
this Section 2.2(a) shall be subject to the Delay Period as provided in
Section 7.9(b) hereof.

 

5



--------------------------------------------------------------------------------

(b) Accelerated Vesting of Equity Awards. Subject to the provisions of Sections
2.3 and 2.4 and Sections 2.6 through 2.8, to the extent not vested immediately
prior to a Change in Control, all stock based awards granted to the Participant
prior to the Change in Control under the Company’s equity plans, each as
amended, including, but not limited to, the Company’s 2012 Long-Term Incentive
Plan and 2019 Long-Term Equity Incentive Plan, or any predecessor or successor
plan(s) thereto, that are outstanding as of the date of the Change in Control
(including, but not limited to, stock options, restricted stock units and
performance-based restricted stock units), or, in the event such stock based
awards are not assumed or substituted by the successor in connection with such
Change in Control, outstanding immediately prior to the date of the Change in
Control, shall become fully vested as of the date of the Change in Control
Related Termination, with any such performance awards vesting at the greater of
(i) the portion of the performance award that the Participant would have earned
based on actual performance if the applicable performance cycle(s) had
terminated as of the date of Change in Control and performance achievement was
measured at such time, and (ii) the portion of the performance award that the
Participant would have earned based on deemed achievement of the applicable
performance goals at target levels. Any stock option, stock appreciation right
or similar award that provides for a Participant-elected exercise shall become
fully exercisable and will remain exercisable for the applicable period
following termination as specified in the applicable equity plan and/or the
applicable award agreement. In the case of restricted stock or similar awards
that are not subject to a Participant-elected exercise, the Company shall remove
any restrictions (other than restrictions required by Federal securities law) or
conditions in respect of such award as of the date of the Participant’s Change
in Control Related Termination. For the avoidance of doubt, this Section 2.2(b)
shall apply to any equity awards that, in connection with a Change in Control,
(1) are granted as replacement of the equity awards held by the Participant
immediately prior to the Change in Control, and (2) are outstanding immediately
prior to the Change in Control, but are not assumed or substituted by the
successor in connection with such Change in Control.

2.3 Prior Agreements. The Severance Benefits under this Plan shall supersede and
be in lieu of any severance benefits and/or payments provided under the Plan as
in effect prior to the Effective Date or under any other agreements,
arrangements or severance plans by and between the Participant and the Employer,
except to the extent any other such agreements, arrangements or severance plans
entered into after the Effective Date specifically state that they supersede
this Plan, or to the extent a Participant’s employment or similar agreement
provides for severance benefits that, in the aggregate, are more favorable to
the Participant (in which case, such greater benefits will be paid under this
Plan).

2.4 No Duty to Mitigate/Set-off. No Participant entitled to receive Severance
Benefits hereunder shall be required to seek other employment or to attempt in
any way to reduce any amounts payable to the Participant by the Company or
Employer pursuant to the Plan, and there shall be no offset against any amounts
due to the Participant under the Plan on account of any remuneration
attributable to any subsequent employment that the Participant may obtain or
otherwise. The amounts payable hereunder shall not be subject to setoff,
counterclaim, recoupment, defense or other right which the Employer may have
against the Participant. In the event of the Participant’s breach of any
provision hereunder, including without limitation, Sections 2.5 (other than as
it applies to a release of claims under the Age Discrimination in Employment
Act, as amended), 2.7 and 2.8 hereof, the Company shall be entitled to recover
any payments previously made to the Participant hereunder. Severance Benefits
shall be reduced (offset) by any amounts payable under any statutory entitlement
(including notice of termination, termination pay and/or severance pay) of the
Participant upon a termination of employment, including, without limitation, any
payments related to an actual or potential liability under the Worker Adjustment
and Retraining Notification Act (WARN) or similar state or local law.

 

6



--------------------------------------------------------------------------------

2.5 Release Required. The Severance Payment payable pursuant to the Plan shall
be conditioned upon the Participant’s execution and non-revocation of a release
substantially in the form attached as Appendix A hereto (with such changes
thereon as are legally necessary at the time of execution to make it
enforceable, including, but not limited to the addition of any federal, state or
local laws) (the “Release”). The Company shall provide the Release to the
Participant within seven (7) days following the date of the Participant’s
Separation from Service. The Release must be executed and become non-revocable
during the period set forth therein, but in any event no later than sixty
(60) days following Participant’s Separation from Service.

2.6 Code Section 280G.

(a) In the event it is determined pursuant to clause (b) below that part or all
of the consideration, compensation or benefits to be paid to the Participant
under the Plan in connection with the Participant’s termination of employment
following a Change in Control, or under any other plan, arrangement or agreement
in connection therewith (each a “Payment”), constitutes a “parachute payment”
(or payments) under Section 280G(b)(2) of the Code, then, if the aggregate
present value of such parachute payments (the “Parachute Amount”) exceeds three
(3) times the Participant’s “base amount,” as defined in Section 280G(b)(3) of
the Code (the “Participant Base Amount”), less one dollar ($1.00) (the “Safe
Harbor Amount”), and would be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), the amounts constituting “parachute payments”
which would otherwise be payable to or for the benefit of the Participant shall
be reduced to the extent necessary so that the Parachute Amount is equal to the
Safe Harbor Amount; provided, however, that the foregoing reduction shall be
made only if and to the extent that such reduction would result in an increase
in the aggregate Payment to be provided to the Participant, determined on a net
after-tax basis (taking into account the Excise Tax imposed, any tax imposed by
any comparable provision of state law, and any applicable federal, state and
local income taxes). For purposes of determining the amount of a Participant’s
aggregate value of Payments on an after-tax basis, the Participant shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the Payments are to be made, and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of such Participant’s residence on the date of the Change in
Control.

(b) If the Payments must be reduced as provided in Section 2.6(a), any reduction
in Payments required by this provision will occur in the following order:
(i) reduction of cash payments; (ii) reduction of vesting acceleration of
long-term incentive awards; and (iii) reduction of other benefits paid or
provided. In the event that acceleration of vesting of long-term incentive
awards is to be reduced, such acceleration of vesting will be cancelled in the
reverse order of the date of grant for the long-term incentive award. If two
(2) or more long-term incentive awards are granted on the same date, each award
will be reduced on a pro-rata basis. The Participant shall be advised of the
determination as to which Payments will be reduced and the reasons therefor, and
the Participant and his or her advisors will be entitled to present information
that may be relevant to this determination. In no event shall such reduction be
effected through a delay in the timing of any Payment that is subject to Code
Section 409A (or that would become subject to Code Section 409A as a result of
such delay).

 

7



--------------------------------------------------------------------------------

(c) Any determination that a Payment constitutes a parachute payment and any
calculation described in this Section 2.6 (“determination”) shall be made by the
independent public accountants who serve as the Company’s independent public
accountants immediately prior to the Change in Control (the “Accountants”), and
may, at the Company’s election, be made prior to termination of the
Participant’s employment where the Company determines that a Change in Control
is imminent. The Accountants shall provide such determination to the Participant
in writing no later than thirty (30) days following the date of the Change in
Control. If the Participant does not agree with such determination, he or she
may give notice to the Company within ten (10) days of receipt of the
determination from the Accountants and, within fifteen (15) days thereafter,
accountants of the Participant’s choice must deliver to the Company their
determination that in their judgment complies with the Code. If the two
(2) accountants cannot agree upon the amount to be paid to the Participant
pursuant to this Section 2.6 within ten (10) days of the delivery of the
statement of the Participant’s accountants to the Company, the two
(2) accountants shall choose a third (3rd) accountant who shall deliver their
determination of the appropriate amount to be paid to the Participant pursuant
to this Section 2.6, which determination shall be final. If the final
determination provides for the payment of a greater amount than that proposed by
the accountants of the Company, then the Company shall pay all of the
Participant’s costs incurred in contesting such determination and all other
costs incurred by the Company with respect to such determination. However, if
the third (3rd) accountant’s determination is within 110% of the determination
of the accountants of the Company, the Participant shall pay all reasonable
costs incurred by both the Company and the Participant with respect to the
determination.

(d) If the final determination made pursuant to clause (b) above results in a
reduction of the Payments that would otherwise be paid to the Participant except
for the application of Section 2.6(a), the Equity Vesting shall be eliminated or
reduced to the extent necessary in order to not exceed the limitation under
Section 2.6(a), then, to the extent necessary pursuant to Section 2.6(a), the
Severance Payment shall be reduced. Within ten (10) days following such
determination, the Company shall pay to or distribute to or for the benefit of
the Participant such amounts as are then due to the Participant under the Plan
and shall promptly pay to or distribute to or for the benefit of the Participant
in the future such amounts as become due to the Participant under the Plan.

(e) As a result of the uncertainty in the application of Section 280G of the
Code at the time of a determination hereunder, it is possible that payments will
be made by the Company which should not have been made under Section 2.6(a) (an
“Overpayment”) or that additional payments which are not made by the Company
pursuant to Section 2.6(a) above should have been made (an “Underpayment”). In
the event that there is a final determination by the Internal Revenue Service,
or a final determination by a court of competent jurisdiction, that an
Overpayment has been made, any such Overpayment shall be treated for all
purposes as a loan to the Participant to the extent permitted by law, which the
Participant shall repay to the Company together with interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code. Nothing in this
Section 2.6(a) is intended to violate the Sarbanes-Oxley

 

8



--------------------------------------------------------------------------------

Act of 2002 and to the extent that any advance or repayment obligation hereunder
would do so, such obligation shall be modified so as to make the advance a
nonrefundable payment to the Participant and the repayment obligation null and
void to the extent required by such Act. In the event that there is a final
determination by the Internal Revenue Service, a final determination by a court
of competent jurisdiction or a change in the provisions of the Code or
regulations pursuant to which an Underpayment arises under the Plan, any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Participant, together with interest at the applicable Federal rate provided for
in Section 7872(f)(2) of the Code.

2.7 Restrictive Covenants. As a condition to receiving Severance Benefits (other
than the Equity Vesting), the Participant shall be subject to the restrictive
covenants described in the Release.

2.8 Cooperation. By accepting the Severance Benefits under the Plan, subject to
the Participant’s other commitments, the Participant agrees to be reasonably
available to cooperate (but only truthfully) with the Employer and the Company
and provide information as to matters which the Participant was personally
involved, or has information on, during the Participant’s employment with the
Employer and which are or become the subject of litigation or other dispute.

ARTICLE III

UNFUNDED PLAN

3.1 Unfunded Status. The Plan shall be “unfunded” for the purposes of ERISA and
the Code, and Severance Payments shall be paid out of the general assets of the
Employer as and when Severance Payments are payable under the Plan. All
Participants shall be solely unsecured general creditors of the Company and the
Employer. If the Company decides in its sole discretion to establish any advance
accrued reserve on its books against the future expense of the Severance
Payments payable hereunder, or if the Company decides in its sole discretion to
fund a trust under the Plan, such reserve or trust shall not under any
circumstances be deemed to be an asset of the Plan.

ARTICLE IV

ADMINISTRATION OF THE PLAN

4.1 Plan Administrator. The general administration of the Plan on behalf of the
Company (as plan administrator under Section 3(16)(A) of ERISA) shall be placed
with the Committee.

4.2 Reimbursement of Expenses of Plan Committee. The Company may, in its sole
discretion, pay or reimburse the members of the Committee for all reasonable
expenses incurred in connection with their duties hereunder, including, without
limitation, expenses of outside legal counsel.

4.3 Action by the Plan Committee. Decisions of the Committee shall be made by a
majority of its members attending a meeting at which a quorum is present (which
meeting may be held telephonically), or by written action in accordance with
applicable law. Subject to the terms of the Plan and provided that the Committee
acts in good faith, the Committee shall have complete authority to determine a
Participant’s participation and Severance Benefits under the Plan, to interpret
and construe the provisions of the Plan, and to make decisions in all disputes
involving the rights of any person interested in the Plan.

 

9



--------------------------------------------------------------------------------

4.4 Delegation of Authority. Subject to the limitations of applicable law, the
Committee may delegate any and all of its powers and responsibilities hereunder
to other persons by formal resolution filed with and accepted by the Board. Any
such delegation shall not be effective until it is accepted by the Board and the
persons designated, and may be rescinded at any time by written notice from the
Committee to the person to whom the delegation is made.

4.5 Retention of Professional Assistance. The Committee may employ such legal
counsel, accountants and other persons as may be required in carrying out its
work in connection with the Plan.

4.6 Accounts and Records. The Committee shall maintain such accounts and records
regarding the fiscal and other transactions of the Plan and such other data as
may be required to carry out its functions under the Plan and to comply with all
applicable laws.

4.7 Indemnification. The Committee, its members and any person designated
pursuant to Section 4.4 above shall not be liable for any action or
determination made in good faith with respect to the Plan. The Employer shall,
to the fullest extent permitted by law, indemnify and hold harmless each member
of the Committee and each director, officer and employee of the Employer, and
any person designated above, for liabilities or expenses they and each of them
incur in carrying out their respective duties under the Plan, other than for any
liabilities or expenses arising out of such individual’s willful misconduct or
fraud.

ARTICLE V

AMENDMENT AND TERMINATION

5.1 Amendment and Termination. The Company reserves the right to amend or
terminate, in whole or in part, any or all of the provisions of the Plan by
action of the Board (or a duly authorized committee thereof) at any time,
provided that in no event shall any amendment, except for amendments pursuant to
Section 7.9(a), reducing the Severance Benefits provided hereunder or any Plan
termination be effective prior to the later of (A) the third (3rd) anniversary
of the Effective Date and (B) one (1) year after the Company provides written
notice to the Participant that it wishes to amend or terminate this Plan and the
nature of the amendments, if applicable, and further provided, that the Company
shall not amend or terminate the Plan at any time after (i) the occurrence of a
Change in Control or (ii) the date the Company enters into a definitive
agreement which, if consummated, would result in a Change in Control, unless the
potential Change in Control is abandoned (as publicly announced by the Company),
in either case, until two (2) years after the occurrence of a Change in Control,
provided that all Severance Benefits under the Plan have been paid.

ARTICLE VI

SUCCESSORS

For purposes of the Plan, the Company shall include any and all successors or
assignees, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all the business or assets of the Company,
and such successors and assignees shall perform the Company’s obligations under
the Plan, in the same manner and to the same extent that the Company, would be
required to perform if no such succession or assignment had taken

 

10



--------------------------------------------------------------------------------

place. In the event the surviving corporation in any transaction to which the
Company is a party is a subsidiary of another corporation, then the ultimate
parent corporation of such surviving corporation shall cause the surviving
corporation to perform the Plan in the same manner and to the same extent that
the Company would be required to perform if no such succession or assignment had
taken place. In such event, the term “Company” as used in the Plan, shall mean
the Company, as hereinbefore defined and any successor or assignee (including
the ultimate parent corporation) to the business or assets of the Company, which
by reason hereof becomes bound by the terms and provisions of the Plan.

ARTICLE VII

MISCELLANEOUS

7.1 Minors and Incompetents. If the Committee shall find that any person to whom
Severance Benefits are payable under the Plan is unable to care for his or her
affairs because of illness or accident, or is a minor, any Severance Benefits
due (unless a prior claim therefore shall have been made by a duly appointed
guardian, committee or other legal representative) may be paid to the spouse,
child, parent, or brother or sister, or to any person deemed by the Committee to
have incurred expense for such person otherwise entitled to the Severance
Benefits, in such manner and proportions as the Committee may determine in its
sole discretion. Any such Severance Benefits shall be a complete discharge of
the liabilities of the Company, the Employer, the Committee, and the Board under
the Plan.

7.2 Limitation of Rights. Nothing contained herein shall be construed as
conferring upon a Participant the right to continue in the employ of the
Employer as an employee in any other capacity or to interfere with the
Employer’s right to discharge him or her at any time for any reason whatsoever.

7.3 Payment Not Salary. Any Severance Benefits payable under the Plan shall not
be deemed salary or other compensation to the Participant for the purposes of
computing benefits to which he or she may be entitled under any pension plan or
other arrangement of the Employer maintained for the benefit of its employees,
unless such plan or arrangement provides otherwise.

7.4 Severability. In case any provision of the Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but the Plan shall be construed and enforced as if such illegal
and invalid provision never existed.

7.5 Withholding. The Company and/or the Employer shall have the right to make
such provisions as it deems necessary or appropriate to satisfy any obligations
it may have to withhold federal, state or local income or other taxes incurred
by reason of payments pursuant to the Plan. In lieu thereof, the Company and/or
the Employer shall have the right to withhold the amounts of such taxes from any
other sums due or to become due from the Company and/or the Employer to the
Participant upon such terms and conditions as the Committee may prescribe.

7.6 Non-Alienation of Benefits. The Severance Benefits payable under the Plan
shall not be subject to alienation, transfer, assignment, garnishment, execution
or levy of any kind, and any attempt to cause any Severance Benefits to be so
subjected shall not be recognized.

 

11



--------------------------------------------------------------------------------

7.7 Payments and Benefits to Beneficiary Upon Participant’s Death. In the event
of the death of a Participant, all payments and benefits due hereunder to such
Participant shall be paid or provided to his or her Beneficiary.

7.8 Governing Law. To the extent legally required, the Code and ERISA shall
govern the Plan and, if any provision hereof is in violation of any applicable
requirement thereof, the Company reserves the right to retroactively amend the
Plan to comply therewith. To the extent not governed by the Code and ERISA, the
Plan shall be governed by the laws of the State of Texas, without reference to
rules relating to conflicts of law.

7.9 Code Section 409A.

(a) General. Although the Employer makes no guarantee with respect to the tax
treatment of payments hereunder and shall not be responsible in any event with
regard to non-compliance with Code Section 409A, the Plan is intended to either
comply with, or be exempt from, the requirements of Code Section 409A. To the
extent that the Plan is not exempt from the requirements of Code Section 409A,
the Plan is intended to comply with the requirements of Code Section 409A and
shall be limited, construed and interpreted in accordance with such intent.
Accordingly, the Company reserves the right to amend the provisions of the Plan
at any time and in any manner without the consent of Participants solely to
comply with the requirements of Code Section 409A and to avoid the imposition of
an excise tax under Code Section 409A on any payment to be made hereunder,
provided that there is no reduction in the Severance Benefits hereunder.
Notwithstanding the foregoing, in no event whatsoever shall the Employer be
liable for any additional tax, interest or penalty that may be imposed on a
Participant by Code Section 409A or any damages for failing to comply with Code
Section 409A.

(b) Separation from Service; Delay Period for Specified Employees. A termination
of employment shall not be deemed to have occurred for purposes of any provision
of the Plan providing for the payment of any amounts or benefits upon or
following a termination of employment unless such termination is also a
Separation from Service. If a Participant is deemed on the date of termination
to be a Specified Employee, then with regard to any payment that is specified as
subject to this Section, such payment shall not be made prior to the expiration
of the Delay Period. All payments delayed pursuant to this Section 7.9(b)
(whether they would have otherwise been payable in a single lump sum or in
installments in the absence of such delay) shall be paid to the Participant in a
single lump sum on the first Company payroll date on or following the first day
following the expiration of the Delay Period, and any remaining payments and
benefits due under the Plan shall be paid or provided in accordance with the
normal payment dates specified for them herein.

(c) Separate Payments and No Participant Discretion. For purposes of Code
Section 409A, the Participant’s right to receive any installment payments
pursuant to this Plan shall be treated as a right to receive a series of
separate and distinct payments. Whenever a payment under this Agreement
specifies a payment period with reference to a number of days (e.g., “payment
shall be made within thirty (30) days following the date of termination”), the
actual date of payment within the specified period shall be within the sole
discretion of the Employer.

 

12



--------------------------------------------------------------------------------

7.10 Non-Exclusivity. The adoption of the Plan by the Company shall not be
construed as creating any limitations on the power of the Company to adopt such
other supplemental retirement income arrangements as it deems desirable, and
such arrangements may be either generally applicable or limited in application.

7.11 Non-Employment. The Plan is not an agreement of employment and it shall not
grant the Participant any rights of employment.

7.12 Headings and Captions. The headings and captions herein are provided for
reference and convenience only. They shall not be considered part of the Plan
and shall not be employed in the construction of the Plan.

7.13 Gender and Number. Whenever used in the Plan, the masculine shall be deemed
to include the feminine and the singular shall be deemed to include the plural,
unless the context clearly indicates otherwise.

7.14 Communications. All announcements, notices and other communications
regarding the Plan will be made by the Company and/or the Employer in writing.

7.15 Legal Fees. This Section 7.15 shall apply only in the event of a Change in
Control Related Termination. In the event that a Participant substantially
prevails in a litigation between the Participant and the Company arising in
connection with such Participant’s attempt to obtain or enforce any right or
benefit provided by the Plan, the Company agrees to pay the reasonable
attorney’s fees and other legal expenses incurred by such Participant in
pursuing such litigation, including a reasonable rate of interest for delayed
payment.

ARTICLE VIII

WHAT ELSE A PARTICIPANT NEEDS

TO KNOW ABOUT THE PLAN

8.1 Claims Procedure. Any claim by a Participant with respect to eligibility,
participation, contributions, benefits or other aspects of the operation of the
Plan shall be made in writing to a person designated by the Committee from time
to time for such purpose. If the designated person receiving a claim believes,
following consultation with the Chairman of the Committee, that the claim should
be denied, he or she shall notify the Participant in writing of the denial of
the claim within ninety (90) days after his or her receipt thereof. This period
may be extended an additional ninety (90) days in special circumstances and, in
such event, the Participant shall be notified in writing of the extension, the
special circumstances requiring the extension of time and the date by which the
Committee expects to make a determination with respect to the claim. If the
extension is required due to the Participant’s failure to submit information
necessary to decide the claim, the period for making the determination will be
tolled from the date on which the extension notice is sent until the date on
which the Participant responds to the Plan’s request for information.

If a claim is denied in whole or in part, or any adverse benefit determination
is made with respect to the claim, the Participant will be provided with a
written notice setting forth (a) the specific reason or reasons for the denial
making reference to the pertinent provisions of the Plan or of Plan documents on
which the denial is based, (b) a description of any additional material or
information necessary to perfect or evaluate the claim, and explain why such
material or information, if any, is necessary, and (c) inform the Participant of
his or her right to request review of the decision.

 

13



--------------------------------------------------------------------------------

The notice shall also provide an explanation of the Plan’s claims review
procedure and the time limits applicable to such procedure, as well as a
statement of the Participant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review. If
a Participant is not notified (of the denial or an extension) within ninety
(90) days from the date the Participant notifies the Plan Administrator, the
Participant may request a review of the application as if the claim had been
denied.

A Participant may appeal the denial of a claim by submitting a written request
for review to the Committee, within sixty (60) days after written notification
of denial is received. Receipt of such denial shall be deemed to have occurred
if the notice of denial is sent via first class mail to the Participant’s last
shown address on the books of the Employer. Such period may be extended by the
Committee for good cause shown. The claim will then be reviewed by the
Committee. In connection with this appeal, the Participant (or his or her duly
authorized representative) may (a) be provided, upon written request and free of
charge, with reasonable access to (and copies of) all documents, records, and
other information relevant to the claim, and (b) submit to the Committee written
comments, documents, records, and other information related to the claim. If the
Committee deems it appropriate, it may hold a hearing as to a claim. If a
hearing is held, the Participant shall be entitled to be represented by counsel.

The review by the Committee will take into account all comments, documents,
records, and other information the Participant submits relating to the claim.
The Committee will make a final written decision on a claim review, in most
cases within sixty (60) days after receipt of a request for a review. In some
cases, the claim may take more time to review, and an additional processing
period of up to sixty (60) days may be required. If that happens, the
Participant will receive a written notice of that fact, which will also indicate
the special circumstances requiring the extension of time and the date by which
the Committee expects to make a determination with respect to the claim. If the
extension is required due to the Participant’s failure to submit information
necessary to decide the claim, the period for making the determination will be
tolled from the date on which the extension notice is sent to the Participant
until the date on which the Participant responds to the Plan’s request for
information.

The Committee’s decision on the claim for review will be communicated to the
Participant in writing. If an adverse benefit determination is made with respect
to the claim, the notice will include: (a) the specific reason(s) for any
adverse benefit determination, with references to the specific Plan provisions
on which the determination is based; (b) a statement that the Participant is
entitled to receive, upon request and free of charge, reasonable access to (and
copies of) all documents, records and other information relevant to the claim;
and (c) a statement of the Participant’s right to bring a civil action under
Section 502(a) of ERISA. A Participant may not start a lawsuit to obtain
benefits until after he or she has requested a review and a final decision has
been reached on review, or until the appropriate timeframe described above has
elapsed since the Participant filed a request for review and the Participant has
not received a final decision or notice that an extension will be necessary to
reach a final decision. These procedures must be exhausted before a Participant
(or any beneficiary) may bring a legal action seeking payment of benefits. In
addition, no lawsuit may be started more than two years after the date on which
the applicable appeal was denied. If there is no decision on appeal, no lawsuit
may be started more than two years after the time when the Committee should have
decided the appeal. The law also permits the Participant to pursue his or her
remedies under Section 502(a) of ERISA without exhausting these appeal
procedures if the Plan has failed to follow them.

 

14



--------------------------------------------------------------------------------

APPENDIX A

AGREEMENT AND RELEASE

Del Frisco’s Restaurant Group, Inc. (the “Company”) and [NAME] (the “Employee”)
agree to the terms and conditions set forth below:

1. Termination. Employee’s employment with the Employer (as defined under the
Del Frisco’s Restaurant Group Executive Severance Plan (the “Severance Plan”))
[is] [was] terminated as of [MONTH], 20[    ] (the “Termination Date”). Employee
acknowledges that the Termination Date [is] [was] the termination date of
Employee’s employment for purposes of participation in and coverage under all
benefit plans and programs sponsored by or through the Employer. Employee
acknowledges and agrees that the Employer shall not have any obligation to
rehire Employee, nor shall the Employer have any obligation to consider Employee
for employment, after the Termination Date. All capitalized terms used herein,
unless defined otherwise herein, shall have the meaning set forth in the
Severance Plan.

2. Severance Payment. In exchange for the general release in paragraph 4 below
and other promises contained herein, and in accordance with the terms of the
Severance Plan, which Employee hereby acknowledges receiving, Employee will
receive the Severance Payment under Section 2.2 of the Plan, paid in accordance
therewith.

3. Acknowledgment. Employee hereby agrees and acknowledges that the Severance
Payment exceeds any payment, benefit or other thing of value to which Employee
might otherwise be entitled under any policy, plan or procedure of the Employer,
the Company or Affiliates or pursuant to any prior agreement or contract with
the Employer, the Company or Affiliates.

4. Release. (a) In exchange for the Severance Payment and other valuable
consideration, Employee, for himself or herself and for his or her heirs,
executors, administrators and assigns (referred to collectively as “Releasors”),
forever releases and discharges the Employer and any and all of the Employer’s
parent companies, partners, subsidiaries, affiliates, successors and assigns and
any and all of its and their past and/or present officers, directors, partners,
agents, employees, representatives, counsel, employee benefit plans and their
fiduciaries and administrators, successors and assigns (referred to collectively
as the “Releasees”), from any and all claims, demands, causes of action, fees
and liabilities of any kind whatsoever, whether known or unknown, which
Releasors ever had, now have or may have against Releasees by reason of any
actual or alleged act, omission, transaction, practice, conduct, occurrence or
other matter up to and including the date Employee signs this Agreement and
Release.

(b) Without limiting the generality of the foregoing, this Agreement and Release
is intended to and shall release Releasees from any and all claims, whether
known or unknown, that Releasors ever had, now have or may have against
Releasees arising out of Employee’s employment with the Employer or any of the
Releasees, the terms and conditions of such employment and/or the termination of
such employment, including but not limited to: (i) any claim under the Age
Discrimination in Employment Act, as amended (“ADEA”), and/or the Older Workers
Benefit Protection Act which laws prohibit discrimination on account of age;
(ii) any claim under Title VII of the Civil Rights Act of 1964, as amended,
which, among other things, prohibits discrimination/retaliation on account of
race, color, religion, sex, and national origin; (iii) any claim under the
Americans with Disabilities Act (“ADA”) or Sections



--------------------------------------------------------------------------------

503 and 504 of the Rehabilitation Act of 1973, each as amended; (iv) any claim
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”):
(v) any claim under the Family and Medical Leave Act; (vi) any claim or other
action under the National Labor Relations Act, as amended; (vii) any claim under
the Workers’ Adjustment and Retraining Notification Act; (viii) any claim under
the Sarbanes-Oxley Act of 2002; (ix) any other claim of discrimination,
harassment or retaliation in employment (whether based on federal, state or
local law, regulation, or decision); (x) any other claim (whether based on
federal, state or local law, statutory or decisional) arising out of the terms
and conditions of Employee’s employment with and termination from the Employer
and/or the Released Parties; (xi) any claims for wrongful discharge,
whistleblowing, constructive discharge, promissory estoppel, detrimental
reliance, negligence, defamation, emotional distress, compensatory or punitive
damages, and/or equitable relief; (xii) any claims under federal, state, or
local occupational safety and health laws or regulations, all as amended; and
(xiii) any claim for attorneys’ fees (other than claims for legal fees pursuant
to Section 7.15 of the Severance Plan), costs, disbursements and/or the like. By
virtue of the foregoing, Employee agrees that he or she has waived any damages
and other relief available to him or her (including, without limitation, money
damages, equitable relief and reinstatement) under the claims waived in this
paragraph 4; provided that nothing herein shall be a waiver of Employee’s right
to report violations of federal law or regulation or provide truthful
information about this Agreement and Release or Releasees or, to cooperate with
any investigation being conducted by any governmental agency, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. Notwithstanding anything herein to the contrary, the sole matters
to which this Agreement of Release does not apply are: (A) claims to the
Severance Benefits; (B) claims under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended; (C) claims arising after the date
Employee signs this Agreement and Release; (D) claims relating to any rights of
indemnification under the Employer’s organizational documents or otherwise;
(E) claims relating to any outstanding stock options or other equity-based award
on the Termination Date, including, without limitation, the Equity Vesting;
(F) claims to vested accrued benefits under the Employer’s tax qualified
retirement plans or non-qualified retirement plans in accordance with, and
subject to, the terms and conditions of such plans and applicable law; and
(G) Employee’s right to seek enforcement of the terms of the Severance Plan,
including, but not limited to, claims for legal fees pursuant to Section 7.15 of
the Severance Plan. Employee acknowledges that Employee has been informed that
Employee might have specific rights and/or claims under the ADEA. Employee
specifically waives such rights and/or claims under the ADEA to the extent such
rights and/or claims arose on or prior to the date this Agreement of Release is
executed by Employee.

(d) Non-Disparagement: Cooperation in Certain Other Legal Proceedings. Employee
agrees that at no time will Employee, in public or private, engage in any form
of conduct or make any statements or representations that deprecate, impugn,
disparage or otherwise impair the reputation, goodwill or commercial interests
of, or make any remarks that would tend to or be construed to tend to defame,
the Releasees, nor shall the Employee assist any other person, firm or company
in so doing. Nothing in this Agreement and Release shall prohibit or restrict
Employee from (i) making any disclosure of information, as required by law, in a
proceeding or lawsuit in which the Employer is a party, or additionally in any
other civil proceeding or lawsuit upon ten (10) business days prior written
notice to the Employer; (ii) providing information to, or testifying or
otherwise assisting in an investigation or proceeding brought by any federal
regulatory or law enforcement agency or legislative body or the Employer’s
designated legal, compliance, or human resources officers; (iii) filing,
testifying, participating or otherwise assisting in a proceeding relating to an
alleged violation

 

A-2



--------------------------------------------------------------------------------

of any federal, state or municipal law relating to fraud or any rule or
regulation of the Securities and Exchange Commission; (iv) challenging the
validity of this Agreement and Release as it applies to a release of claims
under ADEA; or (v) accepting any U.S. Securities and Exchange Commission awards.
In addition, nothing in this Agreement and Release prohibits or restricts
Employer or Employee from initiating communications with, or responding to any
inquiry from, any regulatory or supervisory authority regarding any good faith
concerns about possible violations of law or regulation. Pursuant to 18 U.S.C. §
1833(b), Employee will not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret of the
Employer or its subsidiaries or affiliates that (A) is made (x) in confidence to
a Federal, State, or local government official, either directly or indirectly,
or to Employee’s attorney and (y) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding. If
Employee files a lawsuit for retaliation by Employer for reporting a suspected
violation of law, Employee may disclose the trade secret to Employee’s attorney
and use the trade secret information in the court proceeding, if Employee files
any document containing the trade secret under seal, and does not disclose the
trade secret, except pursuant to court order. Nothing in this Agreement and
Release is intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by such section.

5. Cooperation. Employee agrees to be reasonably available at times and for
durations reasonably acceptable to both parties to assist the Employer with
respect to any issues wherein the Employer considers Employee’s knowledge or
expertise reasonably beneficial. The Employer will reimburse Employee for all
reasonable out of pocket expenses that incurred while he or she is engaged in
such activity. Employee will also cooperate fully with the Employer in the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Employer that relate to events
or occurrences that transpired while the Employee was employed by the Employer.
Employee’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Employer at
mutually convenient times. Employee shall also cooperate fully with the Employer
in connection with any such investigation or review of any federal, state or
local regulatory authority as any such investigation or review relates to events
or occurrences that transpired while Employee was employed by the Employer. The
Employer shall pay for any reasonable out-of-pocket expenses incurred by
Employee in connection with Employee’s performance of the obligations pursuant
to this paragraph 5. Employee’s performance under this paragraph 5 following the
Termination Date shall be subject to Employee’s then current employment
obligations.

6. Nonsolicitation. To the extent permitted by applicable law as applied to
Employee, for a period of twelve (12) months following Employee’s last day of
employment with the Employer, Employee shall not, directly or indirectly, either
on Employee’s own behalf or on behalf of any other person or entity, solicit,
induce or encourage, or attempt to solicit, induce or encourage, (a) the
resignation of any director, officer, employee or independent contractor of the
Employer, or (b) in the case of an independent contractor, any reduction in the
services such independent contractor provides to the Employer.

7. Return of Property. Employee represents that Employee has returned (or will
return) to Employer all property belonging to the Employer, including but not
limited to electronic devices (e.g., Blackberry and/or laptop computer), keys,
card access to buildings and office floors, and business information and
documents.

 

A-3



--------------------------------------------------------------------------------

8. Severability. If any provision of this Agreement and Release is held to be
illegal, void, or unenforceable, such provision shall be of no force or effect.
However, the illegality or unenforceability of such provision shall have no
effect upon, and shall not impair the enforceability of, any other provision of
this Agreement and Release. Further, to the extent any provision of this
Agreement and Release is deemed to be overbroad or unenforceable as written,
such provision shall be given the maximum effect permissible under law.

9. Entire Agreement. This Agreement and Release represents the entire
understanding between the parties hereto with respect to the subject matter
hereof, and may not be changed or modified except by a written agreement signed
by both of the parties hereto after the Effective Date of this Agreement and
Release. In the event of any conflict between any of the provisions of this
Agreement and Release and the provisions of the Severance Plan, the terms of the
Severance Plan shall govern.

10. Governing Law. Except as may be preempted by federal law, this Agreement and
Release shall be governed by the laws of the State of Texas, without regard to
conflict of laws principles, and the parties in any action arising out of this
Agreement and Release shall be subject to the personal jurisdiction and venue of
the federal and state courts, as applicable, in Dallas County, Texas.

11. Non-Disclosure. The parties agree that this Agreement and Release and its
terms are confidential and shall be accorded the utmost confidentiality.
Employee hereby agrees to keep confidential and not disclose the terms and
conditions of this Agreement to any person or entity without the prior written
consent of the Employer, except to Employee’s accountants, attorneys and/or
spouse, provided that they also agree to maintain the confidentiality of this
Agreement. Employee shall be responsible for any disclosure by them. Employee
further represent that Employee has not disclosed the terms and conditions of
this Agreement to anyone other than Employee’s attorneys, accountants and/or
spouse. This paragraph 11 does not prohibit disclosure of this Agreement by any
party if required by law, provided that if Employee is required to make such
disclosure the Employee has given the Employer prompt written notice of any
legal process and cooperated with the Employer’s efforts to seek a protective
order.

12. Confidential Information. Employee acknowledges that, during the course of
Employee’s employment with the Employer, Employee has had access to information
relating to the Employer and its business that is not generally known by persons
not employed by the Employer and that could not easily be determined or learned
by someone outside of the Employer (“Confidential Information”). Such
information is confidential or proprietary and may include, but not be limited
to, customer or client contact lists, trade secrets, patents, copyrighted
materials, proprietary computer software and programs, products, systems
analyses, lists of suppliers and supplier contracts, internal policies and
marketing strategies, financial information relating to the Employer and its
employees, and other documents and information that provide the Employer with a
competitive advantage and that could not be easily determined or learned or
obtained by someone outside the Employer. Employee further acknowledges that:
(a) such confidential and proprietary information is the exclusive, unique, and
valuable property of the Employer; (b) the businesses of the Employer depend on
such confidential and proprietary information; and (c) the Employer wishes to
protect such confidential and proprietary information by keeping it confidential
for the use and benefit of

 

A-4



--------------------------------------------------------------------------------

the Employer. Employee agrees not to disclose or use such Confidential
Information at any time in the future, except if authorized by the Employer in
writing or if required in connection with a subpoena or other legal process or
investigation by any governmental, regulatory or self-regulatory agency or in
connection with any legal proceeding brought against Employee, or in connection
with a proceeding to enforce this Agreement.

13. Remedies. Employee acknowledges and agrees that the Employer will suffer
irreparable damage if any of the provisions of paragraphs 5, 6, 7, 11 or 12 of
this Agreement and Release are breached and that the Employer’s remedies at law
for a breach of such provisions would be inadequate and, in recognition of this
fact, Employee agrees that, in the event of such a breach, in addition to any
remedies at law, the Employer will be entitled to obtain equitable relief in the
form of specific performance, temporary restraining order, a temporary or
permanent injunction or any other equitable remedy which may then be available.

14. Binding Agreement. This Agreement and Release is binding upon, and shall
inure to the benefit of, the parties and their respective heirs, executors,
administrators, successors and assigns.

15. ADEA Provisions. Employee acknowledges that Employee: (a) has carefully read
this Agreement and Release in its entirety; (b) has had an opportunity to
consider the terms of this Agreement and Release [insert only if employees are
over 40: and the disclosure information attached hereto as Exhibit I (which is
provided pursuant to the Older Workers Benefit Protection Act)] for at least
[twenty-one (21)] [forty-five (45)] days; (c) is hereby advised by the Company
in writing to consult with an attorney of Employee’s choice in connection with
this Agreement and Release; (d) fully understands the significance of all of the
terms and conditions of this Agreement and Release and has discussed them with
an attorney of Employee’s choice, or has had a reasonable opportunity to do so;
and (e) is signing this Agreement and Release voluntarily and of Employee’s own
free will and agrees to abide by all the terms and conditions contained herein.

16. Revocation/Effective Date. Employee may accept this Agreement and Release by
signing it before a notary public and delivering it to [INSERT NAME AND ADDRESS
OF CONTACT] on or before the [twenty-first (21st)] [forty-fifth (45th)] day
after [he/she] receives this Agreement and Release. Notwithstanding the
foregoing, Employee may not sign this Agreement and Release before Employee’s
last day of employment and this Agreement and Release will not be accepted or
effective if signed before the Termination Date. After signing this Agreement
and Release, Employee shall have seven (7) days (the “Revocation Period”) to
revoke Employee’s decision by indicating Employee’s desire to do so in writing
delivered to [INSERT NAME] at the above address by no later than the last day of
the Revocation Period. If the last day of the Revocation Period falls on a
Saturday, Sunday or holiday, the last day of the Revocation Period will be
deemed to be the next business day. Provided Employee does not revoke this
Agreement and Release during the Revocation Period, the Effective Date of this
Agreement and Release shall be the later of the eighth (8th) day after Employee
signs this Agreement and Release or the day after the last day of the Revocation
Period (the “Effective Date”).

 

Dated:                                     
                                                           

 

   (signature)   

[Employee]

 

A-5



--------------------------------------------------------------------------------

DEL FRISCO’S RESTAURANT GROUP, INC.

 

Accepted by:                                                 

 

Name:                                                             

   Dated:                                     
                                            

 

A-6